Title: George Tucker to James Madison, 17 June 1836
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                June 17. 1836.
                            
                        
                        
                        Having some time ago obtained your permission to inscribe my life of Mr. Jefferson to you, I herewith send
                            you a copy of the form in which I shall execute my purpose, if no part of it is deemed objectionable by you. The printing
                            of the 1st. vol. proceeds so slowly, in consequence of the loss of time in transmitting the proof sheets between this
                            place & Philadelphia, it will be 3 or 4 weeks now before the whole will be printed—you will receive the volume as
                            soon as it can be bound. Hoping to hear that you have recovered from your late malady, I subscribe myself, with
                            compliments to Mrs. Madison & Mr. Todd, your respectful & faithful
                        
                        
                            
                                George Tucker
                            
                        
                    